PER CURIAM.
We reverse the trial court’s dismissal of Appellant’s second motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. See Boule v. State, 64 So.3d 753 (Fla. 5th DCA 2011) (trial court has concurrent jurisdiction during the pendency of appeal from order denying postconviction relief to consider subsequent postconviction motion that raises issues unrelated to those presented in prior motion). We express no opinion on the merits of Appellant’s motion.
REVERSED and REMANDED.
ORFINGER, EVANDER, and COHEN, JJ., concur.